OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4417 Shelton Funds (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100, San Francisco, CA 94104 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: (415) 398-2727 Date of fiscal year end: August 31 Date of reporting period: August 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Annual Report August 31, 2013 California Tax-Free Income Fund California Tax-Free Money Market Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust S&P 500 Index Fund S&P MidCap Index Fund S&P SmallCap Index Fund Shelton Core Value Fund European Growth & Income Fund Nasdaq-100 Index Fund Shelton Green Alpha Fund (800) 955-9988 www.sheltoncap.com email us at info@sheltoncap.com This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of the Shelton Funds (referred to collectively as the “Funds” or individually the “Fund”) which contains information about the management fee and other costs. Investments in shares of the funds of the Shelton Funds are neither insured nor guaranteed by the U.S. Government, and there is no assurance that any Fund which is a Money Market Fund will be able to maintain a stable net asset value of $1.00 per share. Table of Contents August 31, 2013 Historical Performance and Manager’s Discussion 1 About Your Fund’s Expenses 9 Top Holdings and Sector Breakdowns 11 Portfolio of Investments 15 Statements of Assets & Liabilities 36 Statements of Operations 39 Statements of Changes in Net Assets 42 Financial Highlights 48 Notes to Financial Statements 61 Report of Independent Registered Public Accounting Firm 68 Board of Trustees and Executive Officers 69 Board Approval of the Investment Advisory Agreements 70 Historical Performance and Manager’s Discussion (Unaudited) August 31, 2013 Bond Funds During the last fiscal year, the fixed income markets have been dominated by the continued quantitative easing by the Federal Reserve Bank. There is substantial uncertainty around when the current level of Fed purchases ($85 billion/month) of US Treasury bond and mortgage backed securities will be tapered in magnitude or ended. Though it’s been over 4 years since the last U.S. recession technically ended in June 2009, the economy is still far from robust. While the broad equity indices have recovered to near all-time highs and housing prices have rebounded, the overall economy and job creation remain lackluster. The weak economy is reflected in the continued quantitative easing and the Federal Reserve Bank’s target rate for Federal Funds remaining unchanged with a target range of 0.00% to 0.25%. The primary driver behind the last recession was the collapse of the residential real estate market and subsequent liquidity crisis. 30-year mortgage rates are rising but remain at historically low levels. Stringent lending standards limit access to the low borrowing rates so the impact of the rates on economic growth has been muted. The Bureau of Labor Statistics reports that the unemployment continues to fall but remains high, at 7.3% as of August 2013. Unfortunately, much of the fall in the unemployment rate is due to reduced US labor participation rate which has fallen from over 66% in 2008 to 63.2% as of 8/13. There is additional evidence that the jobs being created are largely part-time or low quality, with the BLS U-6 index that includes marginally employed and part-time workers seeking full-time employment is at 13.7% as of August 2013, compared to an average rate of 8.5% during the decade of 1998-2007. Businesses indicate that the ongoing reluctance to hire (or hire full-time) continues to be related to uncertainty with regard to demand, government regulation (especially with regard to healthcare), and future taxes. While interest rates have remained low by historical standards, they did rise considerably during the fiscal year for tenors 2 years and out. The rising rates are generally accredited to the assumption that the Federal Reserve Bank will begin to taper and eventually end the previously mentioned $85 billion/month quantitative easing. The multiple rounds of quantitative easing have raised the assets on the Federal Reserve balance sheet from less than $1 trillion in 2008 to over $3.6 trillion in August 2013. The Overnight US dollar LIBOR rate ranged from 0.115% to 0.168% over the course of the fiscal year. The yield curve from two to30 years remained fairly stable from the start of the fiscal year until early May, at which point the rates trended higher. Over the course of the fiscal year, the yield on the two-year note ranged from 0.20% to 0.41%, the five-year note ranged from 0.60% to 1.68%, the 10-year ranged from 1.57% to 2.89%, and the 30-year ranged from 2.68% to 3.92%. These rising rates are detrimental to the principal value of bonds and negatively impacted the total returns of the bond funds. The U.S. Government Securities Fund ended the fiscal year with a duration of 3.73 years and total return on the direct shares for the period is -3.38%. All of the securities in the portfolio are backed by the full faith and credit of the United States. As of the fiscal year end, the total return for the Direct Shares of the Short-Term U.S. Government Bond Fund was -0.43% and it had duration of 1.61 years. The Fund continues to predominantly hold US Treasury Notes with maturities of less than 3 years, and the securities in the portfolio are backed by the full faith and credit of the United States. The California municipal market bond yields do not necessarily move in lock step with US Treasury yields, but are subject to the shape of the Treasury curve as well as the specific economic circumstances of each issuer. The difference in yield between the 1 year and 30 year State of California general obligation bonds was at 394 basis points when the fiscal year began. At fiscal year end, the difference was 502 basis points with the shorter end of the curve rallying by 16 basis points from 0.43% to 0.27% and the long end of the curve rising from 4.37% to 5.29%. Although the State of California and a majority of its municipalities continue to face budgetary stresses, the economy and general outlook for California municipal bonds is improving. The California Tax-Free Income Fund’s total return for the fiscal year ended August 31, 2013 was -2.12% and the duration was 4.93 years at the period end. The portfolio maintained an average credit rating of AA-. DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) California Tax-Free Income Fund -2.12% 3.77% 3.53% Barclays Municipal Bond Index -3.70% 4.52% 4.48% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 1 Historical Performance and Manager’s Discussion (Unaudited) (Continued) August 31, 2013 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) U.S. Government Securities Fund -3.38% 2.27% 3.08% Barclays GNMA Index -3.31% 4.71% 4.82% Barclays Treasury Index -3.97% 3.82% 4.39% K SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) U.S. Government Securities Fund -3.88% 1.76% 2.60% Barclays GNMA Index -3.31% 4.71% 4.73% Barclays Treasury Index -3.97% 3.82% 4.13% A SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Since Inception*** (Annualized) U.S. Government Securities Fund -3.57% 1.61% Barclays GNMA Index -3.31% 3.12% Barclays Treasury Index -3.97% 3.10% * Past performance does not predict future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. *** A Share commencement of operations was May 7, 2010. 2 Historical Performance and Manager’s Discussion (Unaudited) (Continued) August 31, 2013 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) Short-Term U.S. Government Bond Fund -0.43% 1.09% 1.98% Barclays 1-3 Yr. Treasury Index 0.14% 1.75% 2.65% K SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) Short-Term U.S. Government Bond Fund -0.85% 0.60% 1.49% Barclays 1-3 Yr. Treasury Index 0.14% 1.75% 2.59% Stock Funds By definition, the objective for managing the index funds is to match the performance of the funds to their index benchmarks. Each of our index funds tracked their respective benchmarks tightly during this last fiscal year. We measure the index fund performance by using a correlation coefficient. This is a statistical measure that compares daily performance of a fund against its benchmark index. A measure of 1.000 indicates that the performance is perfectly correlated and a measure of -1.000 implies they are negatively correlated. According to Bloomberg, LLC, The S&P MidCap Index Fund, SmallCap Index Fund and S&P 500 Index Fund each had a correlation coefficient of 1.000 for the fiscal year. The Nasdaq-100 Index Fund had a correlation of .998. The Direct Shares of the S&P SmallCap and MidCap Index Fund out-performed the Direct Shares of the S&P 500 Index Fund for the period by posting gains of 26.14% and 23.39% compared to 18.50% (respectively) during the fiscal year period. Each fund benefited from the continued market recovery experienced during the period. Gains for the three indices peaked at the end of July and then fell as a number of influences negatively impacted the equity markets. Lingering concerns about the European debt crisis, China economic slowdown and US political difficulties continued through most of the fiscal year but were outweighed by earnings gains and improved multiples. Predicting market momentum and relative performance is a guessing game at best. As such, we strongly encourage shareholders to consider a balanced approach for the portion of their portfolios dedicated to stock funds. By this, we mean owning equal balances of each of the three core index funds (S&P 500, MidCap and SmallCap Funds) to achieve a more diversified equity portfolio. Over the past several years, a balanced portfolio like this has outperformed a total market index such as the Wilshire 5000. The reason for this is that smaller companies’ market caps represent a very small piece of the massive Wilshire 5000. Therefore, their performance does not factor significantly into the total return. Keep in mind, however, that during periods where large cap stocks out-perform their smaller counterparts, this strategy will result in underperformance. So why balance these three sectors in this way? Two reasons. First, at times we need access to our capital. By employing this method, we maintain a degree of flexibility where we can draw from. As an investor, you can reduce holdings from any of the three holdings based on relative valuations. This can prove handy for a number of reasons. Second, history is on our side in that although more volatile, small cap stocks have returned more to investors over the long haul. The Nasdaq-100 Index Fund (Direct Shares) finished up 13.46%, versus a benchmark performance of 12.75%.It is important to note that while this index is a popular and widely tracked investment benchmark, it is constructed in a different way than the S&P indices that we track. As of October 2013, Apple Inc. alone made up 12% of the index while the next four largest holdings, Microsoft, Google, Amazon and CSCO combine for an additional 22% of the index, making up over one third of the market capitalization of the index. It provides investors a strong technology exposure as well as the related volatility. The fund was underweight some of its largest components because of diversification requirements, including Apple, which was down 25.02% for the fiscal year. With the aforementioned concentration, the fund out-performed its benchmark despite the operating expenses. Our European Growth & Income Fund is managed using ADRS for many of the stocks that make up the Dow Stoxx 50, a European large cap Index. The Fund uses the weightings of this benchmark as an approximation for weighting its holdings. The Fund (Direct Shares) was up 15.96% for the year and out-performed its benchmark, which was up 15.24%. This fund generally provides investors a low-cost, efficient tool to diversify internationally. We did not hedge the currency risk during the previous fiscal year and do not plan to do so this year. The Manager does not invest in all members of the benchmark because in some cases ADRs are not available or do not provide sufficient liquidity. It is conceivable that the manager may invest in the foreign stocks directly in the future as the fund grows, international custody becomes more economical or the availability of ADRs is insufficient. The Equity Income Fund is a value fund that focuses on income as well as potential for capital appreciation. The Direct Shares were up 20.80% for the year. The performance of the fund exceeded the U.S. stock market as measured by the S&P 500 Index by 2.11%. The Direct Shares under-performed the S&P 500 Value Index by 2.11% for the year. The Fund maintained close to 100% exposure to the US equity markets through the end of the fiscal year. We have been generally bullish on US equities as interest rates have been maintained at near zero levels. While economic growth and sales results for US corporations 3 Historical Performance and Manager’s Discussion (Unaudited) (Continued) August 31, 2013 have been softer than we would hope for, corporate profits have maintained upward momentum and have surprised to the upside in each of the last four calendar quarters. Valuations of the stock markets, as measured by Price Earnings ratios, have returned to a more normal level. With increases in earnings and a normalization of multiples (relative to the levels seen during the financial crisis), we have seen strong equity market returns for several years. We view the low interest rates in the short run as an extremely pro-growth monetary policy. Additionally, valuation multiples remain at the low end of historical averages. However, there is substantial risk to the equity markets when the Fed begins to unwind their interest rate policy. Recently when the markets believed the Fed was going to taper their purchases, interest rates moved rapidly upward, confirming market perceptions that interest rates are being held artificially low. There is uncertainty about what may happen to equity valuations during a rapid rise in rates and one would expect there to be downward pressure on valuations during a period where the Fed is tightening, even if that tightening is only moving the Fed from an extreme to a more normal position. Because of the Fed’s focus on the uncertainty of the recovery and high levels of unemployment, we believe the market is likely to respond positively to the same forces that would cause the Fed to begin the tapering process. Our view at the time of writing is that while growth will continue to come slowly, corporations will be profitable and US Equities represent an attractive investment opportunity for investors who are comfortable with the associated risks and volatility. While we cannot predict what the future holds, we can easily make the case that investors who have continued to invest through troubled markets in the past have been rewarded for their tenacity. We encourage you to maintain a diversified portfolio using both stock and bond funds, in a balance that is appropriate for your particular investment objectives. DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) S&P 500 Index Fund 18.50% 7.24% 6.95% S&P 500 Composite Stock Price Index 18.70% 7.31% 7.12% K SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) S&P 500 Index Fund 17.95% 6.72% 6.07% S&P 500 Composite Stock Price Index 18.70% 7.31% 6.74% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. 4 Historical Performance and Manager’s Discussion (Unaudited) (Continued) August 31, 2013 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) S&P MidCap Index Fund 23.39% 8.92% 9.55% S&P MidCap 400 Index 23.70% 9.42% 10.10% K SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) S&P MidCap Index Fund 22.75% 8.37% 8.64% S&P MidCap 400 Index 23.70% 9.42% 9.71% DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) S&P SmallCap Index Fund 26.14% 9.09% 9.70% S&P SmallCap 600 Index 26.69% 9.50% 10.14% K SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) S&P SmallCap Index Fund 25.47% 8.56% 8.75% S&P SmallCap 600 Index 26.69% 9.50% 9.73% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. 5 Historical Performance and Manager’s Discussion (Unaudited) (Continued) August 31, 2013 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) Shelton Core Value Fund 20.80% 8.31% 8.28% S&P / Citigroup Value Index 23.04% 6.22% 7.06% S&P 500 Composite Stock Price Index 18.70% 7.31% 7.12% K SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) Shelton Core Value Fund 20.20% 7.80% 7.28% S&P / Citigroup Value Index 23.04% 6.22% 6.67% S&P 500 Composite Stock Price Index 18.70% 7.31% 6.74% A SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Since Inception*** (Annualized) Shelton Core Value Fund 20.49% 14.13% S&P / Citigroup Value Index 23.04% 13.91% S&P 500 Composite Stock Price Index 18.70% 14.67% * Past performance does not predict future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. *** A Share commencement of operations was May 7, 2010. 6 Historical Performance and Manager’s Discussion (Unaudited) (Continued) August 31, 2013 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) European Growth & Income Fund 15.96% -0.20% 5.68% Dow Jones STOXX 50 Index (USD) 15.24% -0.42% 5.98% K SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) European Growth & Income Fund 15.47% -0.69% 4.50% Dow Jones STOXX 50 Index (USD) 15.24% -0.42% 5.19% DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) Nasdaq-100 Index Fund 13.46% 11.48% 9.08% Nasdaq-100 Index 12.57% 11.51% 9.41% K SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) Nasdaq-100 Index Fund 12.95% 10.94% 8.04% Nasdaq-100 Index 12.57% 11.51% 8.85% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. 7 Historical Performance and Manager’s Discussion (Unaudited) (Continued) August 31, 2013 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/13 Fund/Benchmark Since Inception** (Annualized) Shelton Green Alpha Fund 19.60% S&P 500 Composite Stock Price Index 8.95% * Past performance does not predict future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** Shelton Green Alpha Fund commencement of operations was March 12, 2013. 8 About Your Fund’s Expenses (Unaudited) August 31, 2013 We believe it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees if any, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from a Fund’s gross income, directly reduce the investment return of the Fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates the Funds’ costs in two ways: Actual fund return - This line helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from a Fund’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period.” Hypothetical 5% Return - This line is intended to help you compare a Fund’s costs with those of other mutual funds. It assumes that the Fund had a return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect any transactional costs. None of the Funds charge a sales load except Class A shares. Therefore, the information under the heading “Based on Hypothetical 5% Return before expenses” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about a Fund’s expenses, including annual expense ratios since inception, can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value March 1, 2013 Ending Account Value August 31, 2013 Expenses Paid During Period* Net Annual Expense Ratio California Tax-Free Income Fund Direct Shares Based on Actual Fund Return 0.72% Based on Hypothetical 5% Return before expenses 0.72% California Tax-Free Money Market Fund Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% U.S. Government Securities Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% A Shares Based on Actual Fund Return 0.99% Based on Hypothetical 5% Return before expenses 0.99% Short-Term U.S. Government Bond Fund Direct Shares Based on Actual Fund Return 0.59% Based on Hypothetical 5% Return before expenses 0.59% K Shares Based on Actual Fund Return 1.09% Based on Hypothetical 5% Return before expenses 1.09% The United States Treasury Trust Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% K Shares Based on Actual Fund Return 1.03% Based on Hypothetical 5% Return before expenses 1.03% 9 About Your Fund’s Expenses (Unaudited) August 31, 2013 ­(Continued) Beginning Account Value March 1, 2013 Ending Account Value August 31, 2013 Expenses Paid During Period* Net Annual Expense Ratio S&P 500 Index Fund Direct Shares Based on Actual Fund Return 0.36% Based on Hypothetical 5% Return before expenses 0.36% K Shares Based on Actual Fund Return 0.86% Based on Hypothetical 5% Return before expenses 0.86% S&P MidCap Index Fund Direct Shares Based on Actual Fund Return 0.58% Based on Hypothetical 5% Return before expenses 0.58% K Shares Based on Actual Fund Return 1.08% Based on Hypothetical 5% Return before expenses 1.08% S&P SmallCap Index Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% Shelton Core Value Fund Direct Shares Based on Actual Fund Return 0.88% Based on Hypothetical 5% Return before expenses 0.88% K Shares Based on Actual Fund Return 1.38% Based on Hypothetical 5% Return before expenses 1.38% A Shares Based on Actual Fund Return 1.12% Based on Hypothetical 5% Return before expenses 1.12% European Growth & Income Fund Direct Shares Based on Actual Fund Return 1.00% Based on Hypothetical 5% Return before expenses 1.00% K Shares Based on Actual Fund Return 1.50% Based on Hypothetical 5% Return before expenses 1.50% Nasdaq-100 Index Fund Direct Shares Based on Actual Fund Return 0.49% Based on Hypothetical 5% Return before expenses 0.49% K Shares Based on Actual Fund Return 0.99% Based on Hypothetical 5% Return before expenses 0.99% Beginning Account Value March 12, 2013** Ending Account Value August 31, 2013 Expenses Paid During Period** Net Annual Expense Ratio Green Alpha Fund Direct Shares Based on Actual Fund Return 1.38% Based on Hypothetical 5% Return before expenses 1.38% * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. ** Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days then divided by 365 (to reflect the period shown of March 12, 2013 (Commencement of Operation) through August 31, 2013. 10 Top Holdings and Sector Breakdowns (Unaudited) August 31, 2013 California Tax-Free Income Fund Security Description Market Value Percentage of Total Investment 1 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A 3.5% 2 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 3.4% 3 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D 3.4% 4 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover 3.4% 5 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A 3.3% 6 CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK Refunding Revenue Bonds; Pacific Gas and Electric Company Series 2009D 3.2% 7 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian 3.2% 8 CALIFORNIA, STATE OF General Obligation Bonds 3.0% 9 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds, Series 2009A 2.6% 10 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Bonds; 2008 Series A 2.4% California Tax-Free Money Market Fund Security Description Market Value Percentage of Total Investment 1 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Recovery Zone Facility Bonds; Chevron USA Inc, Series 2010 4.8% 2 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY California Institute of Technology; 2006 Series B 4.7% 3 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Pollution Control Bonds; Chevron USA Inc.Proj (CA) 4.7% 4 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 4.6% 5 CALIFORNIA STATE General Obligation Bonds, Series 2005 B-3 4.1% 6 EASTERN MUNICIPAL WATER DISTRICT Water and Sewer Revenue; Certificates of Participation; Series 2008G 3.8% 7 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Power Project Revenue Bonds, 2008 Subordinate Refunding Series B 3.8% 8 TRACY, CITY OF Sycamore 7/03 3.8% 9 ORANGE COUNTY HOUSING AUTHORITY Lantern Pines PJ-CC 3.7% 10 CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY Refunding Revenue Bonds; Exxon Mobil, Series 2000 3.5% 11 Top Holdings and Sector Breakdowns (Unaudited) (Continued) August 31, 2013 U.S. Government Securities Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 11/15/2018 14.3% 2 United States Treasury Note 6/30/2017 14.0% 3 United States Treasury Note 5/15/2014 13.8% 4 United States Treasury Note 2/15/2015 13.0% 5 United States Treasury Bond 5/15/2016 11.4% 6 United States Treasury Note 2/28/2018 5.1% 7 United States Treasury Bond 5/15/2038 4.8% 8 United States Treasury Note 2/15/2021 4.6% 9 United States Treasury Note 2/15/2019 4.4% 10 United States Treasury Note 8/15/2020 3.7% Short-Term U.S. Government Bond Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 1/31/2016 21.4% 2 United States Treasury Note 6/15/2014 20.8% 3 United States Treasury Note 6/15/2015 20.7% 4 United States Treasury Note 1/31/2015 20.1% 5 United States Treasury Note 1/31/2014 11.6% 6 Government National Mortgage Association 11/20/2034 2.0% 7 Government National Mortgage Association 6/20/2034 1.2% 8 United States Treasury Note 6/30/2016 1.2% 9 United States Treasury Bill 11/29/2013 1.1% The United States Treasury Trust Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Bill 9/5/2013 19.3% 2 United States Treasury Bill 9/19/2013 18.9% 3 United States Treasury Bill 10/24/2013 16.7% 4 United States Treasury Bill 11/7/2013 16.0% 5 United States Treasury Bill 9/26/2013 14.7% 6 United States Treasury Bill 10/17/2013 7.8% 7 United States Treasury Bill 11/21/2013 6.5% 12 Top Holdings and Sector Breakdowns (Unaudited) (Continued) August 31, 2013 S&P 500 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc 3.1% 2 Exxon Mobil Corp 2.6% 3 Microsoft Corp 1.7% 4 General Electric Co 1.6% 5 Johnson & Johnson 1.6% 6 Chevron Corp 1.6% 7 Google Inc 1.5% 8 Procter & Gamble Co 1.4% 9 Berkshire Hathaway Class B 1.4% 10 Pfizer Inc 1.4% S&P MidCap Index Fund Security Market Value Percentage of Total Investment 1 Vertex Pharmaceuticals Inc 1.2% 2 Green Mtn Coffee 0.8% 3 Ametek Inc 0.8% 4 Alliance Data Sys 0.7% 5 Affiliated Mgrs Grp 0.7% 6 HollyFrontier Corp 0.7% 7 Henry Schein Inc 0.7% 8 LKQ Corporation 0.6% 9 Tractor Supply Co 0.6% 10 Equinix Inc 0.6% S&P SmallCap Index Fund Security Market Value Percentage of Total Investment 1 United States T-Bill 10/31/2013, DN 4.4% 2 United States T-Bill 12/19/2013, DN 0.9% 3 United States T-Bill 01/23/2014, DN 0.7% 4 Gulfport Energy Corp 0.6% 5 Questcor Pharmaceuticals Inc 0.6% 6 Cubist Pharmaceuticals Inc 0.6% 7 Hain Celestial Group 0.6% 8 Brunswick Corp 0.5% 9 AO Smith Corp 0.5% 10 Toro Co 0.5% Shelton Core Value Fund Security Market Value Percentage of Total Investment 1 Chevron Corp 3.8% 2 JPMorgan Chase & Co 3.1% 3 Apple Inc 3.1% 4 Goldman Sachs Group 2.4% 5 Exxon Mobil Corp 2.3% 6 Celgene Corp 2.2% 7 PPG Industries Inc 2.1% 8 Johnson & Johnson 2.1% 9 Procter & Gamble Co 2.1% 10 Wells Fargo & Co 2.0% 13 Top Holdings and Sector Breakdowns (Unaudited) (Continued) August 31, 2013 European Growth & Income Fund Security Market Value Percentage of Total Investment 1 Siemens AG 6.7% 2 Nestle SA 6.2% 3 Novartis AG 6.0% 4 Vodafone Group PLC 5.8% 5 HSBC Holdings PLC 4.7% 6 Roche Holding AG 4.6% 7 Royal Dutch Shell PLC 3.6% 8 Total SA 3.5% 9 Anheuser-Busch InBev NV 3.4% 10 Brit American Tobacco PLC 3.2% Nasdaq-100 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc 11.5% 2 Microsoft Corp 6.7% 3 Google Inc 5.4% 4 Amazon.Com Inc 3.7% 5 Cisco Systems Inc 3.6% 6 Qualcomm Inc 3.3% 7 Intel Corp 3.2% 8 Gilead Sciences Inc 2.7% 9 Comcast Corp 2.6% 10 Amgen Inc 2.4% Shelton Green Alpha Fund Security Market Value Percentage of Total Investment 1 First Solar Inc 4.1% 2 Google Inc 3.7% 3 American Water Works Co Inc 3.7% 4 Badger Meter Inc 3.5% 5 Canadian Solar Inc 3.5% 6 Johnson Controls Inc 3.5% 7 United Natural Foods Inc 3.4% 8 Tesla Motors Inc 3.4% 9 Veolia Environment SA 3.2% 10 Pentair Ltd 3.0% 14 California Tax-Free Income Fund Portfolio of Investments 8/31/2013 Security Description Par Value Rate Maturity Value (Note 1) LONG-TERM SECURITIES (90.12%) BAY AREA TOLL AUTHORITY San Francisco; Series F $ % 4/1/2031 $ San Francisco; Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 % 11/1/2029 CALIFORNIA DEPARTMENT OF WATER RESOURCES Revenue Bonds, Series 2010L % 5/1/2019 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 Revenue Bonds, Series 2009A % 10/1/2038 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CALIFORNIA, STATE OF General Obligation Bonds % 6/1/2033 General Obligation Bonds; 2005 % 5/1/2027 Variable Purpose % 4/1/2038 2013-14 Revenue Anticipation Notes; Series A-2 % 6/23/2014 CALIFORNIA STATE UNIVERSITY, TRUSTEES OF THE Revenue Bonds, Series 2012A % 11/1/2030 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds % 8/1/2030 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover % 9/1/2023 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C % 8/1/2027 LOS ANGELES, CITY OF General Obligation Refunding Bonds % 9/1/2021 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A % 12/1/2027 LOS ANGELES DEPARTMENT OF WATER AND POWER Revenue bonds, 2011 Series A % 7/1/2018 Revenue Bonds, 2012 Series A % 7/1/2037 Revenue bonds, 2013 Series A % 7/1/2017 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Tax Revenue Refunding Bonds, Series 2012-A % 7/1/2021 Proposition C Sales Tax Revenue Refunding Bonds; Senior Bonds; Series 2013-A % 7/1/2023 LOS ANGELES UNIFIED DISTRICT OF CALIFORNIA General Obligation Refunding Bonds; 2005 Series A-1 % 7/1/2020 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series C % 7/1/2035 Water System Revenue Bonds; 2005 Series A % 3/1/2016 MT. DIABLO UNIFIED SCHOOL DISTRICT General Obligation Refunding Bonds; Election of 2002 Series B % 7/1/2020 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 % 8/1/2028 OAKLAND REDEVELOPMENT AGENCY Central District Redevelopment Project; Series 1992 % 2/1/2014 PERALTA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2012 % 8/1/2018 RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2012 % 9/1/2020 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A % 5/1/2022 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 % 9/1/2030 See accompanying notes to financial statements. 15 California Tax-Free Income Fund Portfolio of Investments (Continued) 8/31/2013 Security Description Par Value Rate Maturity Value (Note 1) SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A $ % 12/1/2036 $ SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FINANCING AUTHORITY Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN FRANCISCO, CITY AND COUNTY General Obligation Refunding Bonds Series 2011-R1 % 6/15/2016 SAN FRANCISCO, CITY AND COUNTY, SAN FRANCISCO INTERNATIONAL AIRPORT Second Series Revenue Refunding Bonds; Series 2010C-E % 5/1/2020 SAN FRANCISCO, PUBLIC UTILITIES COMMISSION OF THE CITY AND COUNTY OF Revenue bonds, 2013 Series A % 10/1/2021 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B % 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation % 4/1/2037 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2013 Multiple Facilities Project % 11/15/2016 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds % 8/1/2029 SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A % 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Prerefunded Election 2002- SER (CA) % 8/1/2027 Unrefunded Balance- Election(CA) % 8/1/2027 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Windy Point/Windy Flats Project, Revenue Bonds, 2010-1 % 7/1/2023 PASADENA ELECTRIC REVENUE Electric Revenue Refunding Bonds, Series 2010A % 6/1/2020 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D % 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B % 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Levee Financing Project; Series A % 9/1/2038 1,288,492 Total Long-Term Securities (Cost $89,671,297) 90,332,900 VARIABLE RATE DEMAND NOTES* (8.78%) CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK Pacific Gas and Electric Company Refunding Revenue Bonds % 9/3/2013 Refunding Revenue Bonds; Pacific Gas and Electric Company Series 2009D % 9/3/2013 CALIFORNIA MUNICIPAL FINANCING AUTHORITY Recovery Zone Facility Bonds % 9/3/2013 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Refunding Bonds; 2011 Series A-2 % 9/5/2013 SANTA CLARA VALLEY TRANSPORTATION AUTHORITY 2000 Measure A Sales Tax Revenue Refunding Bonds % 9/5/2013 2,000,000 Total Variable Rate Demand Notes (Cost $8,800,000) 8,798,260 See accompanying notes to financial statements. 16 California Tax-Free Income Fund Portfolio of Investments (Continued) 8/31/2013 Security Description Value (Note 1) Total Investments (Cost $98,471,267) (a) (98.90%) $ Other Net Assets (1.10%) 1,102,045 Net Assets (100.00%) $
